Citation Nr: 0636845	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  97-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that the veteran had submitted 
evidence that was new and material to his previously denied 
claim of entitlement to service connection for PTSD.

The Board observes that this case has been remanded for 
evidentiary and procedural development in December 1997, July 
1999, and September 2004.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1994, 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, was denied on the merits.  That 
appeal became final.  

2.  The additional evidence submitted since the November 1994 
RO decision, when considered alone or together with all of 
the evidence, both old and new, is not cumulative and 
redundant of evidence that has been previously considered, 
and is of such significance that it must be considered in 
order to fairly decide the merits of this previously denied 
claim of entitlement to service connection for PTSD.

3.  The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between his diagnosed PTSD 
and an alleged service-related stressor involving his 
proximity to daily enemy rocket attacks while stationed in 
Vietnam. 

4.  The appropriate authorities and the evidence of record 
have not verified any of the veteran's claimed stressors, 
including his account of being in the proximity of daily 
enemy rocket attacks while in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (as effective prior to 
August 2001).

2.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for an acquired 
psychiatric disability, to include PTSD, in March 1994.  The 
claim was denied on the merits in a November 1994 rating 
decision.  According to the text of the November 1994 
decision, the RO reviewed the veteran's service medical 
records, private psychiatric treatment reports dated from 
1991 to 1993 showing counseling for diagnoses of anxiety 
reaction and adjustment reaction associated with his recent 
loss of employment and the break-up of his family.  The 
veteran's military service in the Republic of Vietnam and a 
non-definitive diagnosis of "possible PTSD" was noted in 
one counseling report.  The RO determined that the evidence 
did not establish a link between the veteran's psychiatric 
diagnoses on Axis I and his period of active duty.  The 
veteran did not file a timely appeal of the denial and it 
became final.

In December 1996, the veteran filed an application to reopen 
his claim for service connection for PTSD.  He submitted 
medical evidence that included a February 1997 private 
psychiatric counseling report showing a clinical diagnosis of 
PTSD associated with his alleged exposure to combat 
situations during military service in Vietnam.  On the basis 
of this report, the RO determined that evidence which was new 
and material to the PTSD claim had been submitted.  By rating 
action of March 1997, the claim was reopened for a de novo 
review and denied on the merits.  

The Board observes that this case has been remanded for 
evidentiary and procedural development in December 1997, July 
1999, and September 2004.  Although these prior actions 
characterized the issue on appeal as entitlement to service 
connection for PTSD, this Board decision clarifies that the 
issue is correctly characterized as a new and material 
evidence claim. 

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has been received since the November 1994 RO 
decision.  The evidence reviewed by the RO in its November 
1994 determination presented only a speculative, equivocal, 
and non-definitive diagnosis of PTSD, whereas evidence 
submitted in conjunction with the veteran's application to 
reopen his claim show an unambiguous PTSD diagnosis linked to 
the veteran's account o being exposed to combat-related 
stressors during active duty.  Therefore, the claim of 
service connection for PTSD was properly reopened by the RO 
for a de novo review on the merits.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the provisions of the VCAA as it 
pertains to the issue of service connection in correspondence 
dated in November 2004, with additional notification of the 
applicability of the VCAA to issues of assigning increased 
rating and effective dates in correspondence dated in March 
2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  His private and VA psychiatric 
treatment records for the period from 1991 - 2006 have been 
obtained and associated with the record.  The veteran has 
also been asked several times by the Board in the remands of 
December 1997, July 1999, and September 2004, to provide a 
detailed account with respect to exact (or as close to exact) 
dates of when his alleged stressors occurred.  However, 
despite this, he has failed to cooperate with VA's request.  
VA then went forward and requested the Center for Unit 
Records Research (now redesignated the U. S. Army and Joint 
Services Records Research Center (JSRRC)) for evidentiary 
development, including to obtain copies of the veteran's unit 
records, daily reports, morning reports, and operational 
reports - lessons learned, to verify the veteran's alleged 
stressors.  The number of military records accessible to the 
Center for Unit Records Research is extensive, and the claims 
file reflects that in May 2000, correspondence from the 
Center for Unit Records Research informed VA that it could 
not verify the veteran's alleged stressors because there were 
insufficient details regarding when the alleged stressor 
events occurred, and so a practical chronological parameter 
could not be established in order to conduct a meaningful 
search of the available records.  

Following the latest remand of September 2004, VA sent a 
letter to the veteran in November 2004 requesting that he 
provide details regarding his alleged stressor to facilitate 
the JSRRC's research to verify it.  Internal VA 
correspondence dated in March 2005 shows that the veteran 
continued to remain uncooperative in providing any further 
details that would assist VA in verifying his stressor with 
the JSRRC.  

In the case of Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the United States Court of Appeals for Veterans 
Claims held that VA's duty to assist the veteran in the 
development of his claim is not always a one-way street, and 
that a claimant cannot passively wait for assistance in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Therefore, the 
Board concludes that in light of the good faith efforts on 
part of VA to develop the evidence, as demonstrated in the 
three previous remands, and in view of the veteran's failure 
to cooperate any further in providing details (to the best of 
his recollection) regarding his alleged stressors, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection and the assignment 
of increased ratings and effective dates.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2006), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The medical evidence submitted by the veteran indicates that 
his clinical diagnosis of PTSD is predicated primarily upon 
his account of being in the proximity of daily enemy rocket 
attacks being directed against an air base adjacent to his 
assigned duty station.  His military personnel records show 
that he was posted at the headquarters of the Military 
Assistance Command, Vietnam (designated in his military 
service records under the acronym "MACV"), in Saigon.  He 
served in the United States Army and was stationed in the 
Republic of Vietnam from December 14, 1969 to December 13, 
1970, where he served as a stenographer and performed 
clerical tasks at the headquarters of Civil Operations and 
Rural Development Support (designated in his military service 
records under the acronym "CORDS"), which was attached to 
MACV.  According to his own stressor accounts as presented in 
his post-service medical records, he did not participate in 
any direct combat against enemy forces and was never posted 
in a forward area of military operations.  His essential 
assertion is that his current diagnosis of PTSD is the result 
of the great fear for his life and personal safety that he 
experienced from being stationed adjacent to Tan Son Nhut Air 
Force Base, which was targeted by rocket fire on a daily 
basis in an attempt by the enemy to destroy aircraft parked 
on the airfield.  

The veteran's personnel records from service do not present 
any indication whatsoever that he was involved in armed 
combat or was otherwise in close proximity to enemy rocket 
attacks during his deployment in the Republic of Vietnam.  
The post-service medical reports of his diagnosis and 
treatment for PTSD are insufficient for establishing the 
veracity of his alleged stressors as they are based entirely 
on his recitation of his history to his caregivers and not 
upon any objective documentation of the incidents or 
personal knowledge of these incidents by his treating 
psychiatrists and counselors.  Therefore, these records are 
not useful for purposes of corroborating his historical 
accounts in order to prove that the alleged stressor 
incidents associated with his PTSD diagnosis had actually 
occurred.  See DeSousa v. Gober, 10 Vet. App. 461 (1997). 

Finally, the Board finds that the veteran's statement that 
enemy rocket attacks occurred on a daily basis near his duty 
station during his period of service in Vietnam, from 
December 1969 to December 1970, to be not credible.  As 
discussed above, the RO's attempts to obtain from the veteran 
further information as to the claimed stressors have been 
futile, and thus, the appropriate authorities have not been 
to verify the alleged stressors.  In addition, the veteran's 
accounts are not corroborated by official military historical 
accounts.  The veteran was assigned in Saigon, which was then 
the capital city of the Republic of Vietnam, and was posted 
at the primary headquarters of the American military forces 
operating in the Republic of Vietnam which, historically, was 
in a relatively secure rear area of military operations.  

Therefore, in view of the absence of any objective evidence 
that corroborates the veteran's stressor upon which his PTSD 
diagnosis is based, his claim of entitlement to service 
connection for PTSD must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened.

Service connection for PTSD is denied.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


